


Exhibit 10.44
EXECUTION COPY


FOURTH AMENDMENT TO TERM LOAN AGREEMENT
    
This Fourth Amendment to Term Loan Agreement (this “Amendment”) is made as of
October 28, 2015, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), MIZUHO BANK, LTD. (successor to The Royal Bank of Scotland plc), as
Administrative Agent (the “Administrative Agent”), and the financial
institutions whose names appear as lenders on the signature page hereof.
    
WHEREAS, the Borrower and the Administrative Agent are party to that certain
Term Loan Agreement, dated as of October 29, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”) among the Borrower, the Administrative Agent and the Lenders
from time to time party thereto.


WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 11.11 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The definition of “Eurodollar Rate” in Section 1.1 of the Loan Agreement is
hereby amended by (i) deleting the phrase “British Bankers Association LIBOR
Rate” and substituting therefor the phrase “ICE Benchmark Administration
Settlement Rate”, (ii) deleting from the parenthetical the phrase “British
Bankers Association” and substituting therefor the phrase “ICE Benchmark
Administration” and (iii) adding to the end thereof a new proviso to read as
follows:


; provided that if the Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
(b)The definition of “Federal Funds Rate” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety as follows:


“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by
the Federal Reserve Bank of New York for overnight Federal funds transactions
with members of the Federal Reserve System, or, if such rate is




--------------------------------------------------------------------------------




not so published for any day that is a Business Day, the quotation for such day
on such transactions received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided that if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.


(c)    The definition of “Term Loan Maturity Date” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:


“Term Loan Maturity Date” shall mean January 29, 2021, or such earlier date as
payment of the Loans shall be due (whether by acceleration or otherwise).
(d)    The table in Section 2.3(f)(i) is hereby amended and restated in its
entirety as follows:


 
Applicable Debt Rating
LIBOR Advance
Applicable Margin
Base Rate Advance
Applicable Margin
A.
> A- or A3
1.000%
0.000%
B.
BBB+ or Baa1
1.125%
0.125%
C.
BBB or Baa2
1.250%
0.250%
D.
BBB- or Baa3
1.375%
0.375%
E.
BB+ or Ba1
1.625%
0.625%
F.
< BB or Ba2
2.000%
1.000%



(e)    Section 8.1(h) of the Loan Agreement is hereby amended and restated in
its entirety as follows:


(h) a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by any court against the Borrower or any Material Subsidiary
Group for the payment of money which exceeds singly, or in the aggregate with
other such judgments, $300,000,000.00, or a warrant of attachment or execution
or similar process shall be issued or levied against property of the Borrower or
any Material Subsidiary Group which, together with all other such property of
the Borrower or any Material Subsidiary Group subject to other such process,
exceeds in value $300,000,000.00 in the aggregate, and if, within thirty (30)
days after the entry, issue or levy thereof, such judgment, warrant or process
shall not have been paid or discharged or stayed pending appeal or removed to
bond, or if, after the expiration of any such stay, such judgment, warrant or
process, shall not have been paid or discharged or removed to bond;


(f) Section 8.1(j) of the Loan Agreement is hereby amended and restated in its
entirety as follows:




--------------------------------------------------------------------------------








(j) there shall occur (i) any acceleration of the maturity of any Indebtedness
of the Borrower or any Material Subsidiary in an aggregate principal amount
exceeding $300,000,000.00, or, as a result of a failure to comply with the terms
thereof, such Indebtedness shall otherwise have become due and payable prior to
its scheduled maturity; or (ii) any failure to make any payment when due (after
any applicable grace period) with respect to any Indebtedness of the Borrower or
any Material Subsidiary (other than the Obligations) in an aggregate principal
amount exceeding $300,000,000.00;
 
3.     WAIVER; ASSIGNMENT. The requirements of Sections 11.4 and 11.11(c) of the
Loan Agreement are hereby waived to the extent that such Sections require prior
notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Loans as set forth in
this Amendment. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Schedule A to this Amendment shall have any Loans or be
considered Lenders under the Loan Agreement, in such amounts as set forth on
Schedule A. The execution of this Amendment is evidence of the consent of the
Borrower and the Administrative Agent to assignment of the Assignor’s Loans to
the Assignees, as required pursuant to Section 11.4(b)(iii) of the Loan
Agreement.


For an agreed consideration, each Lender whose Loans are reduced or terminated
by giving effect to this Amendment (each, an “Assignor”) hereby irrevocably
sells and assigns to each Lender whose Loans are increased (or created) by
giving effect to this Amendment (each, an “Assignee”), and each Assignee hereby
irrevocably purchases and assumes from each Assignor, subject to and in
accordance with this Amendment and the Loan Agreement, as of the Amendment
Effective Date (as defined below), the Assigned Interests (as defined below).
Such sales and assignments and purchases and assumptions shall be made, on the
terms set forth in Exhibit F to the Loan Agreement and shall comply with Section
11.4(b) of the Loan Agreement, notwithstanding any failure of such sales,
assignments, purchases and assumptions to comply with (x) the minimum assignment
requirement in Section 11.4(b)(i) of the Loan Agreement, (y) the requirement to
pay the processing and recordation fees referenced in Section 11.4(b)(iv) of the
Loan Agreement or (z) any requirement to execute and deliver an Assignment and
Assumption in respect thereof. Without limiting the generality of the foregoing,
each Assignee hereby makes the representations, warranties and agreements
required to be made under Section 1 of Annex A to Exhibit F to the Loan
Agreement by an Assignee, with respect to the Assigned Interests being assigned
or assumed by such Assignee hereunder. Each sale and assignment hereunder is
without recourse to any Assignor and, except as expressly provided in Section 1
of Annex A to Exhibit F to the Loan Agreement, without representation or
warranty by any Assignor.
“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Loans of the respective Assignors to the extent being assigned
under this Agreement and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes




--------------------------------------------------------------------------------




of action and any other right of the respective Assignors (in their respective
capacities as Lenders) against any Person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above.


On the Amendment Effective Date, subject to the terms and conditions set forth
herein, (x) each Assignee purchasing and assuming Assigned Interests pursuant to
paragraph (i) above shall pay the purchase price for such Assigned Interests
(equal to the principal amount of the assigned Loans subject to such Assigned
Interest) by wire transfer of immediately available funds to the Administrative
Agent not later than 12:00 Noon (New York City time), (y) the Borrower shall pay
all accrued and unpaid interest and fees and other amounts accrued to but
excluding the Amendment Effective Date for the account of each Assignor in
respect of such Assignor’s Assigned Interests (including such amount, if any, as
would be payable pursuant to Section 2.9 of the Loan Agreement if the
outstanding Loans of such Assignor were prepaid in their entirety on the date of
consummation of the assignment of the Assigned Interests) by wire transfer of
immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time) and (z) the Administrative Agent shall pay to each of
the Assignors, out of the amounts received by the Administrative Agent pursuant
to clauses (x) and (y) above, the purchase price for the Assigned Interests
assigned by such Assignor, pursuant hereto and all unpaid interest and fees and
other amounts accrued for the account of each Assignor to but excluding the
Amendment Effective Date by wire transfer of immediately available funds to the
account designated by such Assignor to the Administrative Agent not later than
5:00 p.m. (New York City time) on the Amendment Effective Date.
4.    BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of
the date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.


5.    EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving (i) this Amendment duly executed by the Borrower
and all of the Lenders and (ii) a certificate of the Borrower dated as of the
date hereof, including a true, complete and correct copy of the resolutions of
the Borrower authorizing it to execute, deliver and perform this Amendment and
(b) the payment in full of all fees and expenses required to be paid in
connection with this Amendment to the Administrative Agent and the Lenders (the
date such conditions are satisfied is the “Amendment Effective Date”).




--------------------------------------------------------------------------------




6.    NO OTHER AMENDMENTS. Except as provided herein, each of the other
provisions of the Loan Agreement shall remain in full force and effect and are
hereby ratified and confirmed.


7.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic transmission shall be effective as delivery of a
manually executed counterpart.


8.    GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


9.    MISCELLANEOUS.


(a) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(c) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.




BORROWER:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Leah Stearns
 
 
Name:
Leah Stearns
 
 
Title:
Senior Vice President, Treasurer and Investor Relations



            




--------------------------------------------------------------------------------




LENDERS
 
MIZUHO BANK, LTD., as Administrative Agent and a Lender
 
 
By:
/s/ Bertram H. Tang
 
 
Name:
Bertram H. Tang
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
MIZUHO BANK (USA), as Administrative Agent and a Lender
 
 
By:
/s/ Bertram H. Tang
 
 
Name:
Bertram H. Tang
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
TORONTO DOMINION (TEXAS) LLC, as a Lender
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Alexander Oliver
 
 
Name:
Alexander Oliver
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Barclays Bank PLC, as a Lender
 
 
By:
/s/ Craig J. Malloy
 
 
Name:
Craig J. Malloy
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender
 
 
By:
/s/ Ola Anderssen
 
 
Name:
Ola Anderssen
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Morgan Stanley Bank, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 





--------------------------------------------------------------------------------




 
 
Citibank, N.A., as a Lender
 
 
By:
/s/ Michael Vondriska
 
 
Name:
Michael Vondriska
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Donatus O. Anusionwu
 
 
Name:
Donatus O. Anusionwu
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
CoBank ACB, as a Lender
 
 
By:
/s/ Gary Franke
 
 
Name:
Gary Franke
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Veronica Incera
 
 
Name:
Veronica Incera
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
BNP Paribas, as a Lender
 
 
By:
/s/ Andrew Strait
 
 
Name:
Andrew Strait
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Raquel Latuff
 
 
Name:
Raquel Latuff
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 
 
By:
/s/ Tanya Crossley
 
 
Name:
Tanya Crossley
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Jill Wong
 
 
Name:
Jill Wong
 
 
Title:
Director
 
 
 
 
 
 
The Bank of Nova Scotia, as a Lender
 
 
By:
/s/ Rafael Tobon
 
 
Name:
Rafael Tobon
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corp., as a Lender
 
 
By:
/s/ David W. Kee
 
 
Name:
David W. Kee
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
Goldman Sachs Bank USA, as a Lender
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Fifth Third Bank, as a Lender
 
 
By:
/s/ Colin Murphy
 
 
Name:
Colin Murphy
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
First Hawaiian Bank, as a Lender
 
 
By:
/s/ Todd T. Nitta
 
 
Name:
Todd T. Nitta
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
HSBC Bank USA, N.A., as a Lender
 
 
By:
/s/ Manuel Burgueno
 
 
Name:
Manuel Burgueno
 
 
Title:
Senior Vice President





--------------------------------------------------------------------------------




 
 
The Bank of East Asia, Limited, New York Branch, as a Lender
 
 
By:
/s/ James Hua
 
 
Name:
James Hua
 
 
Title:
Senior Vice President
 
 
 
 
 
 
By:
/s/ Kitty Sin
 
 
Name:
Kitty Sin
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
City National Bank, as a Lender
 
 
By:
/s/ Diane Morgan
 
 
Name:
Diane Morgan
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Yvette Hawkins
 
 
Name:
Yvette Hawkins
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
Banco de Sabadell, S.A., Miami Branch, as a Lender
 
 
By:
/s/ Maurici Lladó
 
 
Name:
Maurici Lladó
 
 
Title:
Executive Director, Corporate & Investment Banking Americas
 
 
 
 
 
 
 
 
 
 
Bank Hapoalim B.M., as a Lender
 
 
By:
/s/ Helen H. Gateson
 
 
Name:
Helen H. Gateson
 
 
Title:
Vice President
 
 
 
 
 
 
By:
/s/ Charles McLaughlin
 
 
Name:
Charles McLaughlin
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
AZB Funding 3, as a Lender
 
 
By:
/s/ Hiroshi Matsumoto
 
 
Name:
Hiroshi Matsumoto
 
 
Title:
Deputy General Manager
 
 
 
 
 
 
 
 
 
 
FUYO GENERAL LEASE (USA) INC., as a Lender
 
 
By:
/s/ Yoshihisa Amari
 
 
Name:
Yoshihisa Amari
 
 
Title:
President & COO
 
 
 
 
 
 
 
 
 
 
SANTANDER BANK N.A., as a Lender
 
 
By:
/s/ William Maag
 
 
Name:
William Maag
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Marie F. Harrison
 
 
Name:
Marie F. Harrison
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Agreed, and executed solely in its capacity as Assignor under Section 3 of the
foregoing Amendment:
 
 
 
 
 
 
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as an Assignor
 
 
By:
/s/ Jane S.C. Yang
 
 
Name:
Jane S.C. Yang
 
 
Title:
V.P. & General Manager
 
 
 
 
 
 
 
 
 
 
Compass Bank, as an Assignor
 
 
By:
/s/ Raj Nambiar
 
 
Name:
Raj Nambiar
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Lord Abbett Bond Debenture Fund, Inc., as an Assignor
 
 
By:
Lord Abbett & Co LLC, As Investment Manager
 
 
 
 
 
 
By:
Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Incom
 
 
 
 
 
 
 
 
 
 
Mega International Commercial Bank Co., Ltd. New York Branch, as an Assignor
 
 
By:
/s/ Ming - Che Yang
 
 
Name:
Ming - Che Yang
 
 
Title:
AVP & AGM
 
 
 
 
 
 
 
 
 
 
SunTrust, as an Assignor
 
 
By:
/s/ Jason Crowley
 
 
Name:
Jason Crowley
 
 
Title:
VP







 






